“ This court, not deeming it necessary to decide upon the point made by the bill of exceptions in this case, is of opinion that the judgment of the said county court is erroneous, in this, that the said court proceeded to render judgment for the defendant in error, upon immaterial issues joined upon the plea of the act of limitations ; the same issues being immaterial, in this, that the matter contained in the replications to the said plea, if admitted, or proved to be true, afforded no answer to the bar set up by the plea aforesaid. Both judgments are thereforé reversed with costs. And it is ordered that the jurors’ verdict, and all the proceedings subsequent to the plea of the act of limitations, be set aside, and that the cause be-sent to the superior court of law, directed to be held in Louisa county, that the defendant in error may reply thereto anew, in order to a final trial upon the pleas aforesaid..